DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and the annotated IDS is attached to this office action.
Specification
The abstract of the disclosure is objected to because applicant has drafted the abstract with what is considered to be legal phraseology.  Terms such as “disclosed”, “embodiment” etc. are legal terms which should not be used in drafting the abstract.  Applicant can delete “disclosed” and insert –described--  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant recites that the pyrolysis device including at least one offtake positioned at a particular location along the pyrolysis device”.  The recitation of “at a particular location” lacks clarity and is vague and indefinite and when claiming a system, the location of the offtakes should be positively claimed.  Applicant obviate the rejection by delete “at a particular” and recite the offtakes are positioned at locations along the pyrolysis device.  Suitable correction is required.
Claims 2-11 are objected to as being dependent upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,180,699. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and that of the ‘699 patent claim a system which includes pyrolyzing plastic feedstock which includes a feedstock delivery system for reducing oxygen levels in the feedstock and delivering the feedstock into an entryway of a pyrolysis device, the pyrolysis device in both the instant application and that of the patent include a device configured to elevate the temperature of the feedstock and conveys the feedstock through a first zone in which the feedstock temperatures are elevated, and a second zone where temperatures are substantially maintained, the pyrolysis device includes at least one offtake positioned at different locations which can be delivered to a plurality of different condensers, the condenser coverts py-gases into fuels, connected to the pyrolysis device is a distillation device, which is in operative connection to a hydrogenating system, a diel distillation tank  and at least one condenser configured to receive the diesel gas and converting diesel gas into diesel liquid which can be stored in a tank.   The difference between the instant application and that of the ‘699 patent is that the distillation vessel which receives the fuel includes both heating and agitation which removes naphtha from the fuel oil, the instant claims are broader than that of the patent claims, and specifically distill to avoid and withdraw naphtha would have been obvious to one having ordinary skill in the art at the time of filing or the time the invention was made.  Distillation and distilling to remove a particular stream or component is a well-known separatory technique familiar to the chemist or chemical engineer, eliminate the agitation and eliminate the separating or removing naphtha or a particular fuel component to produce a diesel would have been obvious to the artisan at the time of filing or the time the invention was made.
Conclusion
With a timely filed and properly executed Terminal Disclaimer, this application would be in condition for allowance as the system for producing a fuel from plastic feedstock as claimed which produces diesel and heavy fuel oil from plastic feeds wherein the plastic is received into a pyrolyzing device comprising two zones the first zone gradually elevating the temperature of the plastics and a second zone wherein the temperatures are maintained, the pyrolysis device including at least one offtake position positioned along the pyrolysis device, wherein gases from the at least one or plurality of offtakes are delivered to a condenser, the condenser converting the gas to a fuel oil liquid; the fuel oil liquid is distilled and the fuel oil from the distiller is then hydrogenated in a hydrogenator, a diesel distillation tank receives the converted fuel oil to produce diesel gas which is then condensed to form a usable diesel product.  The construction and arrangement of the system has not been taught or fairly suggested either singularly or in combination by the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramamurthy et al. teach conversion of waste plastic to propylene and cumene, while the generic concept of pyrolysis of waste plastic is taught followed by hydroprocessing the method as claimed by Ramamurthy et al. requires different reaction and does not include the distillation as claimed by the instant system.  Stanislaus et al. teach a catalytic process of simultaneous pyrolysis of mixed plastics and dichlorination of the pyrolysis oil.  The concept of producing diesel as claimed has not been taught or suggested.  Narayanaswamy et al. teach an integrated system including pyrolysis, hydrocracking and hydrodealkylation and steam cracking of plastic waste.  Dooley teach production of hydrocarbon fuels from plastics wherein the waste plastic is subjected to pyrolysis followed by liquid – liquid extraction.  Ward et al. teach a process for converting mixed plastics into petrochemicals.  Wherein the waste plastic is pyrolyzed and then separated into a gaseous stream and liquid stream.  The gaseous stream is then further processed.  Distillation and hydrogenation has not been taught by Ward.  Li et al. teach revolving waste plastic oil system.  Young taches an apparatus for pyrolyzing waste plastics into fuels no hydrogenation or distillation has been taught.  WO2013123377 teach a dual stage zone delineated pyrolysis apparatus.  Huang et al. teach methods of producing liquid hydrocarbon fuels from solid waste plastics.  Miller’126 teach a process for converting waste plastic into lubricating oils.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771